Citation Nr: 1037143	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a right knee 
disorder.

2. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
posttraumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.

3. Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression and PTSD. 

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to a rating in excess of 20 percent for left knee 
injury with traumatic arthritis for the period from September 12, 
2007 to December 10, 2008.




REPRESENTATION

Veteran represented by:	Michael G. Smith, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In June 2010, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the hearing is 
associated with the claims file.

The Board notes that in the November 2008 statement of the case 
(SOC), the RO reopened the Veteran's claims for service 
connection for a right knee disorder and PTSD and then denied 
entitlement to service connection for on the merits.  As 
reflected in the characterization of the issues on the first page 
of this decision, the Board is required to consider the issue of 
finality prior to any consideration on the merits, 38 U.S.C.A. §§ 
7104(b), 5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  

The Board notes that from December 10, 2008 to February 1, 2010, 
the Veteran was in receipt of a temporary total evaluation for 
his service-connected left knee disability based on a period of 
post-surgical convalescence.  As this evaluation is the maximum 
available for this disability, and the Veteran did not appeal the 
assignment of that evaluation, the Board does not consider this 
period to be part of the appeal period before the Board at this 
time.  Moreover, at his hearing, the Veteran withdrew his appeal 
with regard to the 30 percent evaluation assigned for this 
disability after the period of convalescence ended on February 1, 
2010.  Therefore, the Board only has jurisdiction over the claim 
for an increased rating from September 12, 2007 to December 10, 
2008.

Subsequent to the last SOC, the Veteran submitted additional 
evidence consisting of multiple private treatment records.  See 
38 C.F.R. § 20.1304 (2009).  The Board notes that the Veteran did 
not waive agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  However, a review of this evidence reveals 
that it is duplicative of previously received evidence or is not 
relevant to the claims, except as discussed below in the Remand.  
Therefore, the Veteran is not prejudiced by the Board continuing 
with a decision on the right knee, PTSD, and anxiety disorder 
claims.

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant identifies PTSD without 
more, it cannot be considered a claim limited only to that 
diagnosis, but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim. The Court found that 
such an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In this case, the Board notes this appeal originally stems from a 
claim seeking, among other things, service connection for 
depression.  It is clear, however, throughout the pendency of 
this appeal the Veteran's claim is not limited to depression, but 
rather any psychiatric diagnosis, to include PTSD and anxiety 
disorder, related to his military service.  The issue has been 
appropriately recharacterized above.

The issues of entitlement to a rating in excess of 20 percent 
from September 12, 2007 to December 10, 2008 and entitlement to 
service connection for erectile dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in December 2001, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for a right knee disorder finding no in-service 
incurrence or medical evidence that the right knee disorder was 
caused or aggravated by his service-connected left knee 
disability.

2. In a final rating decision issued in November 2005, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for PTSD finding no diagnosis linked to a verified in-
service stressor.

3. Evidence added to the record since the prior final denial in 
December 2001is neither cumulative nor redundant of the evidence 
of record at that time, but does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a right knee disorder.

4. Evidence added to the record since the prior final denial in 
November 2005 is neither cumulative nor redundant of the evidence 
of record at that time, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

5.  The Veteran's claimed in-service stressors involve the fear 
of hostile activity, to include mortar attacks, in Vietnam and 
are consistent with the time, place and circumstance of his 
service.

6.  The Veteran's PTSD has been diagnosed by a VA psychologist 
and related to his claimed in-service combat exposure. 


CONCLUSIONS OF LAW

1. The December 2001 rating decision is final; new and material 
evidence has not been received to reopen the claim of entitlement 
to service connection for a right knee disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2. The November 2005 rating decision is final; new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3. The Veteran's psychiatric disorder, to include PTSD, was 
incurred during the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to reopen the Veteran's claim for 
service connection for PTSD and grant the claim on the merits is 
a full grant of the benefits sought on appeal, no further action 
is required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) and the implementing regulations as to those 
claims.  

The VCAA imposes certain duties upon VA to notify the claimant of 
the shared obligations of the claimant and VA in developing his 
or her claims and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  
Further, for claims requiring new and material evidence, the 
Veteran must be notified that service connection was previously 
denied and of the reason for that denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in February 2008, prior to the initial unfavorable AOJ 
decision issued in April 2008.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection on a direct, presumptive, and secondary basis, 
what is considered new and material evidence, how VA would assist 
him in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, this 
letter advised him of the evidence necessary to establish 
disability ratings and effective dates and that the reason his 
service connection claim for a right knee disorder was previously 
denied was the lack of evidence of occurance or aggravation of a 
right knee disorder in service, as required by Kent.  Therefore, 
the Board finds that the Veteran was provided with all necessary 
notice under VCAA prior to the initial adjudication of his 
claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with VA 
examinations.  The Veteran's service treatment records, VA 
medical records, private medical records, and the reports of 
March 2008 and July 2008 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of the 
claims.  The Veteran has not identified any additional, relevant 
treatment records the Board needs to obtain for an equitable 
adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, both the 
March 2008 and July 2008 VA examiners reviewed the claims file, 
noting relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran's subjective 
complaints and medical history, and examined the Veteran.  
Thereafter, in the reports, both examiners provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability rating.  
The March 2008 VA examiner also provided an opinion with respect 
to the etiology of the Veteran's right knee disorder that was 
supported by a rationale based on all the available evidence.  
There is nothing to suggest that this examiner's opinion is not 
sufficiently based in the facts of the case or that he reached an 
arbitrary conclusion.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

New and Material Evidence (Right Knee and PTSD)

The Veteran contends that he suffers a right knee disorder that 
is secondary to his service-connected left knee disability and 
PTSD due to in-service combat-related stressors.  Thus, he 
contends that service connection is warranted for a right knee 
disorder and PTSD.

In a December 1978 rating decision, the RO denied service 
connection for a right knee disorder on the basis that the injury 
to the right knee occurred in 1972, after service.  Thereafter, 
in December 2001, the RO denied reopening the Veteran's claim, to 
include service connection on a secondary basis, but denied the 
claim for lack of evidence of aggravation by a service-connected 
disability.  Service connection for PTSD was denied in a 
September 1993 rating decision because the medical evidence 
presented no diagnosis of PTSD.  A claim to reopen that claim was 
denied in a November 2005 rating decision.  The Veteran did not 
appeal these decisions, and the next communications from him with 
regard to these claims were received many years after they were 
issued.  Thus, the December 2001 and November 2005 decisions are 
final.  38 U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001 & 2005) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claims to reopen in April 2005 (right knee) 
and September 2007 (PTSD).  Thus, the definition of new and 
material evidence applicable to the claims is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board acknowledges the change in regulations pertinent to 
service connection claims for PTSD.  Effective July 13, 2010, the 
regulations governing adjudication of service connection for 
posttraumatic stress disorder (PTSD) were liberalized, in certain 
circumstances, with respect to the evidentiary standard for 
establishing the required in-service stressor.  A showing of a 
new basis of entitlement to a claimed benefit as a result of an 
intervening change in law or regulation, 38 U.S.C.A. 
§ 7104(b) does not preclude consideration of the claim even 
though based on facts in a previously and finally denied claim.  
Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  When a provision 
of law or regulation creates a new basis of entitlement to 
benefits, the applicant's claim subsequent to the previously 
denied claim, asserting rights which did not exist at the time of 
the prior claim, is necessarily a different claim.  Id. at 372.  

However, changing an evidentiary standard for establishing an 
element of a claim does not effect a substantive change in the 
law; that is, it does not create a new cause of action, since no 
new basis of entitlement is created.  Routen v. West, 142 F.3d 
1434, 1442 (Fed. Cir. 1998).  Thus, liberalization of the 
evidentiary standard for substantiating the occurrence of an in-
service stressor does not constitute a new basis of entitlement 
such that the Veteran's claim of entitlement to service 
connection must be reconsidered as an original claim, rather than 
a claim to reopen.  75 Fed. Reg. 39843, 39851 (July 13, 2010).  
Therefore, the Board must determine whether new and material 
evidence has been submitted to reopen the Veteran's claim for 
service connection for PTSD.  

Since the final rating decisions, the Veteran has submitted 
additional VA and private treatment records and lay statements.  
Additionally, there are the reports of June 2008 and July 2008 VA 
examinations of record.  A review of this evidence reveals that 
the evidence relevant to the right knee claim is not sufficient 
to reopen that claim, but that new and material evidence has been 
received to reopen the Veteran's claim for service connection for 
PTSD.  

Specifically, at the time of the prior decisions, the evidence 
included the Veteran's service treatment records as well as 
evidence of post-service right knee and psychiatric treatment.  
With regard to the right knee, there remains no competent 
evidence showing that this disability is related to his military 
service or to a service-connected disability.  The Veteran's 
treatment records do not provide any opinion with regard to the 
etiology of the disorder, and the June 2008 VA examiner opined 
that the current right knee disorder was the result of the 1972 
injury followed by age- and occupation-related deterioration.  
The examiner specifically stated that the service-connected left 
knee disability did not aggravate the right knee, noting that the 
Veteran walked with a normal gait without additional stress on 
the right knee as a result of the left knee.  Similarly, a newly 
submitted report by Dr. JY, dated in October 2001, related the 
Veteran's right knee degenerative joint disease to the prior 
surgery on the right knee without reference to aggravation by the 
service-connected left knee. 

The Board acknowledges the statements of the Veteran with respect 
to this claim, but these statements are not competent evidence 
establishing etiology of a right knee disorder.  Laypersons are 
competent to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, training, 
or experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).  Thus, there remains no competent evidence 
relating the Veteran's right knee disorder to his military 
service.

Therefore, although this evidence is new in that it is neither 
cumulative nor redundant of the evidence of record as of the 
December 2001 rating decision, it is not material, in that it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim by suggesting a nexus to service or to a service-
connected disability.  Consequently, the Board concludes that the 
evidence received since the prior final December 2001 denial of 
the claim of entitlement to service connection for a right knee 
disorder is new, but not material, and the requirements to reopen 
the previously denied claim have not been met.  

In contrast, with respect to the Veteran's service connection 
claim for PTSD, the Board observes that both VA and private 
mental health providers have provided a diagnosis of PTSD.  Thus, 
the new evidence received in connection with this claim is 
neither cumulative nor redundant of the evidence of record in 
November 2005, and raises a reasonable possibility of 
substantiating the Veteran's claim by addressing the missing 
element of the claim, i.e., a current diagnosis of PTSD.  
Accordingly, the Board finds that new and material evidence has 
been received sufficient to reopen the previously denied claim 
seeking service connection for PTSD.  As indicated in the 
Introduction, the RO also reopened the Veteran's PTSD claim and 
denied it on the merits in a November 2008 SOC.  The Board may 
now adjudicate the merits without prejudice to the Veteran. 

Service Connection (Psychiatric Disorder)

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

As discussed in the introduction, the Veteran's psychiatric claim 
has been variously characterized as depression, anxiety disorder 
and PTSD during his appeal.  In accordance with Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), however, the Board finds the 
Veteran here, as in Clemons, is not seeking service connection to 
receive benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  Id.  Accordingly, the Board will address whether the 
Veteran is entitled to service connection for any psychiatric 
disorder.

With respect to PTSD, as discussed, during the pendency of this 
appeal, effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The 
provisions of this amendment apply to applications for service 
connection for PTSD that, among others, were appealed to the 
Board before July 13, 2010 but have not been decided by the Board 
as of July 13, 2010.   Accordingly, the provisions apply to this 
case.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran reported combat-related stressors from 
his Naval service in Vietnam, including rocket and mortar attacks 
on his base camp, pulling guard duty in a fox hole, and seeing 
wounded service members when hospitalized for treatment for his 
left knee.  This claimed stressor clearly fits the definition of 
"fear of hostile military or terrorist activity" and involves 
"rocket of mortar fire." Id.

The second pertinent inquiry, then, is whether the Veteran's 
claimed in-service stressors are consistent with the places, 
types and circumstances of his service in light of the evidence 
of record.  The Board concludes they are.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnosis of a psychiatric problem.  His 
service personnel records confirm the Veteran served in Vietnam 
during the claimed time.  In recognition of this service, he 
received numerous medals to include the Vietnam Service Medal.  
None of these medals, however, are prima facie evidence of combat 
exposure. The Veteran's DD-214 also lists his military 
occupational specialty (MOS) as a cook, which again is not prima 
facie evidence of combat exposure.  

Again, the Veteran's military records do not on their face 
indicate the Veteran was in combat.  The fact that the appellant 
served in a "combat area" or "combat zone" does not mean that 
he himself engaged in combat with the enemy.  VAOPGCPREC 12-99.  
The Veteran also did not provide sufficient information to 
confirm his stressors.  Resolving all reasonable doubt in favor 
of the Veteran, however, the Board concludes the claimed in-
service stressors are consistent with the circumstances of his 
service.  The Board also finds an absence of any contrary 
evidence of record that would lend doubt to the Veteran's 
credibility.  Accordingly, his lay testimony alone established 
his in-service stressors of exposure to and fear of mortar and 
rocket attacks in Vietnam.

The final pertinent inquiry under the new regulation is whether 
the Veteran has been diagnosed with PTSD by a VA psychologist or 
psychiatrist based on his described in-service stressors.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes he has. 

VA treatment records reflect psychiatric treatment for a PTSD 
diagnosis.  Further, in June 2008, the Veteran's VA psychiatrist 
offered a diagnosis of PTSD that he attributed to the traumas 
described by the Veteran, which included rocket and mortar 
attacks.  The physician also stated that the Veteran met the 
other criteria for a PTSD diagnosis as well.  


In short, the evidence of record shows the Veteran had service in 
the country of Vietnam generally consistent with his reported in-
service stressors of being in fear of mortar and rocket attacks.  
The evidence of record also includes a diagnosis by VA physicians 
of PTSD.  It is not entirely clear what events are attributed by 
VA physicians as responsible for the Veteran's PTSD, but it is 
clear the stressors involve combat exposure in Vietnam.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes service connection for PTSD is warranted.

Again, separate from his claim for service connection for PTSD, 
the Veteran sought compensation for an acquired psychiatric 
disorder, which included depression and anxiety disorder, to 
include as secondary to his service-connected left knee disorder.  

In light of Clemons, 23 Vet. App. 1 and the grant of service 
connection for PTSD here, the Board finds this aspect of the 
Veteran's claim rendered moot.  In other words, the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is granted.



ORDER

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection a right knee 
disorder is denied.

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for PTSD is 
granted.

Service connection for PTSD is granted.


REMAND

Although cognizant of the delay that will result, the Board finds 
it necessary to remand the increased rating claim for the left 
knee and the claim of entitlement to service connection for 
erectile dysfunction.  

With regard to the left knee claim, the Board again notes that 
additional evidence was received after the November 2008 SOC.  
Among this evidence were private treatment records relevant to 
the rating period at issue.  Specifically, the Veteran submitted 
treatment records dated in March 2008, November 2008 and December 
2008 (to include surgical records) that were not in the claims 
file at the time of the SOC.  See 38 C.F.R. § 20.1304 (2009).  
The Board notes that the Veteran did not waive agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may not properly consider such evidence in 
rendering its decision on the issue of entitlement to a rating in 
excess of 20 percent from September 12, 2007 to December 10, 
2008, and the issue must be remanded so the AOJ may review this 
additional evidence. 

As for the service connection claim, the Board determines that 
efforts should be made to obtain outstanding, relevant VA 
treatment records and that another VA opinion as to the etiology 
of the Veteran's erectile dysfunction should be obtained.

First, the Board observes that the Veteran reported at a June 
2008 VA examination that he was prescribed Levitra for erectile 
dysfunction, but the treatment evidence of record does not 
reflect this prescription.  Further, the VA treatment records in 
the claims file, which are related to mental health treatment, 
indicate that erectile dysfunction was an active problem treated 
at the VA Medical Center (VAMC) in Little Rock by Dr. WB.  
Accordingly, the Board determines that there are VA treatment 
records from the Little Rock VAMC that should be obtained prior 
to further adjudication of the claim.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).

Additionally, the Board finds that the June 2008 VA examination 
is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this regard, the Board observes that VA examiner 
apparently contemplated a relationship between the Veteran's 
erectile dysfunction and anxiety disorder, but provided no 
rationale for his opinion that there was no relationship.  
Further, as service connection for PTSD has been granted above, 
the Board finds that the Veteran should be scheduled another VA 
examination to ascertain whether there is a relationship between 
the Veteran's service-connected PTSD and his erectile 
dysfunction. 

Accordingly, the case is REMANDED for the following action:

1.	Request all outstanding VA treatment 
records related to the Veteran's erectile 
dysfunction from the Little Rock VAMC.  
All requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his erectile dysfunction.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that the 
erectile dysfunction exhibited by the 
Veteran currently, i.e., at the time he 
filed his claim in September 2007 to the 
present, is aggravated, i.e., increased 
in severity beyond normal progression, 
by his service-connected PTSD or left 
knee disability and/or medicine 
prescribed for these service-connected 
disabilities or is otherwise related to 
the Veteran's military service? 
            
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the November 2008 statement 
of the case.  If the claim remains denied, 
the Veteran and his attorney should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


